DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The declaration filed 03/14/2022 under 37 CFR 1.132 is sufficient to overcome the rejection of claims 1, 3-7, 9-16 based upon 35 U.S.C. 101 rejection.


Election/Restrictions
Applicant’s election without traverse of the species: Alzheimer’s disease in the reply filed on 07/28/2021 is acknowledged.
Examiner acknowledges the canceling of claims 2 and 8, the adding of new claims 14-16 and the amendments made to claims 1, 6, 7 and 13 filed on 03/14/2022.
Newly submitted claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention is directed to a method for using the pharmaceutical composition and is thus a separate invention. The inventions are separate and distinct because the special technical feature which is jujubes, goji berries and mulberries has been disclosed for the same purpose of enhancing immunity (see rejections below or previous office action). Therefore, the invention is not novel and lacks an inventive step which would break unity for the inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1, 3-7 and 9-15 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims “a pharmaceutical composition for enhancing immunity comprising an effective concentration of a composition consisting of a..”.
The applicant uses the transitional phrase consisting after the transitional phrase comprising and this makes the claim unclear as to what is to be included or not included in the composition. Thus, the claim is indefinite.
For compact prosecution the claims will be interpreted as meaning consisting of, since the claims were amended to add this phrasing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The applicant already claims the mixture of goji berries, mulberries and jujubes or extract mixtures thereof in a claimed 1:1:0.5 ratio in claim 1 with the transitional phrase “consisting of”. Applicant then uses the transitional phrase “consisting essentially of” and does not further limit the ratio of the ingredients. Changing the transitional phrase from consisting of, to consisting essentially of broadens the scope of the claim. Also, not claiming the ingredients in any smaller range also broadens the scope of the claims and so these are not limitations that further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (From IDS~ Recent advances in bioactive polysaccharides form Lycium barbarum L., Zizyphus jujube Mill, Plantago spp., and Morus spp.: Structures and functionalities, Food Hydrocolloids 60 (201) 148-160, 25 March 2016) and Caixin (CN106978315).  
Xie teaches wherein polysaccharides from Lycium barbarum L (goji berries), Zizyphus jujube (jujube) and Morus spp. (mulberry) have immunomodulatory (immune enhacing) functional properties (see abstract, pages 150, 152, 154 and 156) and neuroprotective activity and teaches Lycium barbarum for its role in treating neurodegenerative diseases (see page 151, 2.2.3).
Xie does not specifically teach combining the three components in the ratios of the instant invention, lyophilizing the mixture, the specific concentrations being at 1 ug/ml to 10 mg/ml or wherein the pharmaceutical/health functional food increases TNF-alpha or the ratio of BDNF to hippocampal BDNF. However, the increase of TNF-alpha and BDNF are only intended uses for the product and a person having ordinary skill in the art would be able to optimize the three components at the instantly taught ranges/concentrations as these are adjustments of particular working conditions (i.e. determining the suitable amounts of the active ingredients) which is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.
Caixin discloses a composition which comprises 35-55 parts matrimony vine (goji), 45-65 parts jujube and 25-45 parts mulberries for strengthening immunity and discloses that the present invention relates to the field of food (see claim 1 and abstract). These components when added within these ratios are within the instantly claimed ratios. 
Regarding claims 4, 10 and 12, the references do not specifically teach that the composition has the same effects as claimed by applicant, for example, wherein the mixture increases macrophage-derived TNF-alpha expression or increasing the ratio of mBDNF to hippocampal total BDNF or treats Alzheimer’s disease, however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the composition taught by the combination of the prior art is structurally the same as the claimed composition.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.  
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to select the three ingredients of the instant invention from the teachings of Xie because each has been shown to have immune enhancing functional properties and neuroprotective activity while being used to treat neurodegenerative diseases. It would have further been obvious to optimize and use the narrower ratio within the taught range from Caixin, because a person of skill would want to optimize each ingredient for having the highest activity while having the lowest cytotoxicity. 
There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients of the instant invention have previously been described in the art to have the same functionality and have been taught within the same ratios for enhancing immunity. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (From IDS~ Recent advances in bioactive polysaccharides form Lycium barbarum L., Zizyphus jujube Mill, Plantago spp., and Morus spp.: Structures and functionalities, Food Hydrocolloids 60 (201) 148-160, 25 March 2016) and Caixin (CN106978315) as applied to claims 1, 4-7 and 10-15 above, and further in view of USFDA (https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/inspection-guides/lyophilization-parenteral-793).  
Xie and Caixin teach the pharmaceutical composition for enhancing immunity comprising of a mixture of extracts of goji berries, mulberries, and jujubes and within the taught ratios, however does not specifically teach lyophilizing or spray drying the mixture.
The USFDA’s report is a guide to lyophilizing parenterals (see report).
Regarding claims 3 and 9, the USFDA teaches wherein the advantages of lyophilizing include: ease of processing a liquid, which simplifies aseptic handeling, enahced stability of a dry powder, removal or water without excessive heating of the product, enhanced stability in a dry state, rapid and easy and dissolution of reconstituted product.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine the extracts of goji berry, mulberry, and jujube into a single composition and to optimize each extract at specific working concentrations with the expectation of creating a pharmaceutical or health functional food with immune enhancing properties because Xie teaches that each of these berries contain polyphenols which are known for immunomodulation. A person skilled in the art would easily be able to optimize the ratios in order to increase the efficacy of the composition comprising the individual herbs and without excessive experimentation.
There would have been a reasonable expectation of success in arriving at the instant invention because each component in the instant invention is known in the art and the efficacy of the extracts of these extracts have been disclosed in a single embodiment. Combining components known to have the same effect into a single composition with an expectation of success is also prima facie obvious.






Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertain specifically to the 102 rejection for the reasons of not explicitly disclosing the 1:1:0.5 ratio of the extracts. The 102 rejection has been withdrawn. The applicant also argues that Xie does not teach a reason to combine the three ingredients of the four extracts taught in the reference, into a single composition. The teaching does not specifically need to come from Xie and can be relied upon a person having ordinary skill in the art. Any person having skill in the art and given the teachings of Xie and Caixin would understand that the three ingredients of the instant invention, which are all disclosed by Xie, would be effective in a composition for enhancing immunity. Caixin teaches the effective working ranges and optimizing to the narrower claimed range would have been prima facie obvious for the reasons discussed above.
The applicant also argues that lyophilizing is not a feature of the instant invention and thus the USDA reference has no bearing in this case, however the applicant should be directed to claims 3 and 9 of the instant application. These claims require the mixture extract or the extract mixture is lyophilized or spray dried.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                   

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655